 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   DANIEL BANUELOS CASTRO,                             Case No.: 19-CV-1732 W (JLB)
12                                      Plaintiff,
                                                         ORDER GRANTING JOINT
13   v.                                                  MOTION TO DISMISS WITH
                                                         PREJUDICE [DOC. 19]
14   FREEDOM MORTGAGE CORP., et al.,
15                                   Defendants.
16         Parties have filed a joint motion to dismiss this action with prejudice as to Plaintiff
17   Castro’s claims against Defendant Equifax Information Services LLC. [Doc. 19.] Good
18   cause appearing, the Court GRANTS the joint motion and dismisses the case with
19   prejudice. All parties shall bear their own costs and attorneys’ fees.
20
21         IT IS SO ORDERED.
22
     Dated: February 20, 2020
23
24
25
26
27
28

                                                     1
                                                                                  19-CV-1732 W (JLB)
